Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Applicant’s amendments dated 9/29/2022 are entered. Please see the new non-final rejection based on Green.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3,9,12,14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green(US 2005/0266142)
Regarding claims 1,9,12,14, Green teaches a method for preparing a pre-sweetened comestible comprising a base and a coating, the method comprising(paragraphs 30 and 51)
Providing a cereal base
Forming a coating on a base by
	Applying a slurry comprising non-sucrose components including corn syrup and maltodextrin, sucrose and 1-25% water
Green does not specifically teach separately applying two slurries to the base as claimed. However, it would have been obvious to apply two layers of the slurry in order to provide sufficient coverage to the cereal product. Applying two layers would yield a first layer comprising a non-sucrose slurry due to the presence of corn syrup and maltodextrin and a second sucrose slurry layer due to the presence of sucrose, which is directly applied to the non-sucrose layer. Claim 1 does not dictate that the two layers are different or include amounts that would differentiate the layers. 
Regarding claim 3, Green does not specifically teach an insoluble flavorant or soluble salt, i.e. 0% of both components as claimed. 

Claims 5,15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green(US 2005/0266142)in view of Breslin(US 5,516,541).
Regarding claims 5,15 Green does not teach the crystallinity as claimed. However, Breslin et al. teaches a method of coating a food product with a sweet coating such as sucrose, glucose, corn syrup, and/or artificial sweeteners (col 1, lines 5-34). The coating process allows for control of parameters for crystal formation thus enabling the manufacturer to select the coating appearance (col 1, lines 57-64). The process includes pressurizing a coating solution, superheating the pressurized coating solution while essentially maintaining the solution moisture content, and spraying the superheated concentrated solution of the coating onto the surface of a food product (claim 1).
Breslin et al. teach (col 3, line 14-32)
The present invention takes advantage of the fact that the rate of crystallization is a function of the rate of nucleation and crystal growth and that crystal formation from a solution can be influenced or controlled by the solute to solvent ratio, the amount of available energy and the presence of nucleation sites. The size, shape and number of predominating crystals can thus be controlled with the result that the quality and appearance of the coating can be controlled. Balancing of the variables allows for the production of coatings with unique appearances.
The appearance of the coating on the food product is largely determined by the degree of crystallinity and crystal size distribution of the sweetening agent in the coating. If the sweetener in the coating, i.e., sugar is present as small crystals (50-100 .mu.m), the coating has a frosted appearance on the food product. If the sugar is largely non-crystalline or is composed of predominantly large crystals (>200 .mu.m in size), the resulting coating has a glazed appearance.
Breslin et al. further teach (col 3, line 54-61)
It has been found that a more concentrated solution can be obtained and maintained by altering the conditions of the sweetener solution. In the process of the invention, the sweetener solution is superheated under pressure. Such a step enables one to increase the energy content of solids in solution, if desired, and to maintain the solute/solvent ratio providing favorable nucleation conditions without changing the physical or chemical properties of the solution.
Breslin et al. further teach that by increasing the superheated temperature one can achieve more nucleation sites and thus a more crystalline appearance (col 4, lines 37-44).
It would have been obvious to have applied the coating of Green using the superheating and pressurizing method of Breslin in order to control the appearance of the coating and achieve a more crystalline appearance, i.e. sucrose crystals in the sucrose slurry layer. Based on the parameters discussed in Breslin et al., one of ordinary skill in the art would be able to control the amount of nucleation sites for crystallization, and achieve the desired appearance (either a glazed or crystalline look). Even though lower sucrose coating compositions are generally less crystalline in nature, Breslin et al. clearly sets forth a method of increasing the crystallinity of a variety of sweetened coating compositions, even ones that are not entirely comprised of sucrose as in the present invention. While Breslin et al. does not teach that the coating composition has a measured crystallinity according to the claimed equation, the applicant has not shown that the crystallinity achieved in the present invention is unexpected based on the teachings of Green and Breslin et al.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green(US 2005/0266142) in view of Long(US 2008/0317919). 
Regarding claim 10, Green does not specifically teach the presence of a sweet oil in the coating. However, Long teaches a coating for a cereal comprising sucrose, oil, brown sugar, salt and maltodextrin(table 1). It would have been obvious to add oil to the coating of Green(i.e. a sweet oil when mixed with sucrose) as taught in Long since this is a conventional component of cereal coatings and because the fat provides a fuller flavor and mouthfeel. 

Allowable Subject Matter
Claims 2,4,6-8,13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, Green does not teach two separate slurries comprising the claimed amounts of sucrose and non-sucrose components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791